141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Carmelita Baza GARCIA, Defendant-Appellant.
No. 97-10171.D.C. No. CR-96-00083-JSU.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided March 13, 1998.

Appeal from the United States District Court for the District of Guam John S. Unpingco, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Carmelita Baza Garcia appeals her jury conviction for conspiracy to distribute methamphetamine and distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Garcia contends that her conviction was not supported by sufficient evidence because the government's case was based on the testimony of an unreliable confidential informant.  This contention lacks merit because reviewing a verdict for sufficiency of the evidence requires us to view "the evidence in the light most favorable to the prosecution."  United States v. Bentson, 947 F.2d 1353, 1355 (9th Cir.1991).  This standard of review precludes our questioning a jury's implicit determination that a witness was credible.  See United States v. Beecroft, 608 F.2d 753, 756 (9th Cir.1979) (stating that on review for sufficiency of the evidence, inferences regarding witness credibility must be drawn in favor of the verdict);  see also United States v. Kaufman, 862 F.2d 236, 238 (9th Cir.1988) (per curiam) (stating that witness credibility is not reviewable on appeal).


4
Furthermore, viewing the totality of the evidence in this case "in the light most favorable to the prosecution, any rational trier of fact could have found" Garcia guilty of the charged crimes.  United States v. Bentson, 947 F.2d 1353, 1355 (9th Cir.1991).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3